                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

SHAWN CUNNINGHAM,                             )
              Plaintiff,                      )
                                              )
v.                                            )       JUDGMENT
                                              )
                                              )       No. 5:17-CV-301-FL
                                              )
NANCY A. BERRYHILL,                           )
Commissioner of Social Security,              )
                     Defendant.               )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of the plaintiff’s motion for attorney’s fees under the Equal Access to Justice Act and
defendant’s stipulation.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
March 28, 2019, that plaintiff’s counsel be awarded fees under 28 U.S.C. § 2412 in the amount of
$2,350.00.

This Judgment Filed and Entered on March 28, 2019, and Copies To:

Jonathan Blair Biser (via CM/ECF Notice of Electronic Filing)
Amanda Gilman / Cassia Parson (via CM/ECF Notice of Electronic Filing)

March 28, 2019                        PETER A. MOORE, JR., CLERK
                                        /s/ Sandra K. Collins
                                      (By) Sandra K. Collins, Deputy Clerk
